t c summary opinion united_states tax_court daniel j onorati petitioner v commissioner of internal revenue respondent docket no 16224-04s filed date daniel j onorati pro_se alexandra e nicholaides for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to child tax_credits background some of the facts have been stipulated and are so found the stipulation of facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in warren michigan during petitioner lived with his mother genevieve onorati his sister samantha wray and his aunt catherine onorati ms onorati on hi sec_2002 form_1040 u s individual_income_tax_return petitioner claimed four dependents his daughter zj his son jo his nephew ar and his aunt ms onorati camille jefferson ms jefferson is zj’s mother during ms jefferson had physical custody of zj the entire year zj spent weekends with petitioner petitioner did not attach a 1the court uses only the minor children’s initials form_8332 release of claim to exemption for child of divorced or separated parents to his return regarding zj lashandra marsh ms marsh is jo’s mother both petitioner and ms marsh claimed jo as a dependent for the tax_year petitioner paid child_support for jo during but did not have custody of the child petitioner did not attach a form_8332 to his return regarding jo ar petitioner’s nephew spent weekends with petitioner but did not live with him ar’s mother had custody of him petitioner took ar and jo to fun factory chuck e cheese movies things of that nature at trial petitioner did not know ar’s birth date ms onorati lived with petitioner at his mother’s house during she is disabled and received federal disability payments of dollar_figure during petitioner does not have any receipts to demonstrate any amounts he may have spent to care for her respondent issued a notice_of_deficiency determining that petitioner is not entitled to claim head_of_household filing_status dependency_exemption deductions or child tax_credits for because he failed to substantiate his claims 2in the trial transcript respondent refers to a form from the context of the transcript the court understands that respondent was referring to a form_8332 release of claim to exemption for child of divorced or separated parents discussion deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amount of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 sec_7491 does not apply here because petitioner has failed to substantiate his deductions and provide evidence other than his own testimony see sec_7491 dependency_exemption deductions sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 as relevant here sec_152 defines a dependent to include a son or daughter of the taxpayer a son or daughter of a sibling of the taxpayer or an individual other than a spouse whose principal_place_of_abode is the home of the taxpayer and who is a member of the taxpayer’s household over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer to qualify for a dependency_exemption deduction a taxpayer must establish the total support cost expended on behalf of a claimed dependent from all sources for the year and demonstrate that he or she provided more than half of this amount see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence blanco v commissioner supra pincite sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources sec_1_152-1 income_tax regs petitioner did not provide any evidence of total support for the children and his aunt he provided no evidence other than his testimony regarding any amounts he may have expended to care for zj jo ar or ms onorati the court sustains respondent’s determination that petitioner is not entitled to dependency_exemption deductions for zj jo ar or ms onorati in head_of_household filing_status sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his or her home a household that for more than one- half of the taxable_year constitutes the principal_place_of_abode of an unmarried child sec_2 or any other individual for whom the taxpayer is entitled to a deduction under sec_151 sec_2 respondent determined that petitioner is not entitled to sec_151 dependency_exemption deductions for zj jo ar or ms onorati in the record demonstrates that the principal_place_of_abode for each of the children was the home of each of their respective mothers not petitioner’s home therefore petitioner is not entitled to head_of_household status as to any of the children additionally petitioner was not entitled to a sec_151 deduction for ms onorati and it has not been established that he maintained the household since he lived with his mother the court sustains respondent’s determination that petitioner is not entitled to claim head_of_household filing_status for child tax_credits a taxpayer may be entitled to a credit against tax with respect to each qualifying_child sec_24 the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 as stated supra the court has sustained respondent’s determination that petitioner is not entitled to a dependency_exemption deduction for zj jo or ar thus petitioner fails the first prong of the test of sec_24 the court sustains respondent’s determination regarding the child tax_credits under sec_24 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
